UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2071


JANICE WOLK GRENADIER,

                     Plaintiff - Appellant,

              v.

HENRY E. HUDSON, US District Court Eastern District of Virginia (Richmond);
DONALD J. TRUMP, President; DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF INVESTIGATION; VIRGINIA STATE BAR; JOHN AND OR
JANE DOE 1-50,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Mark S. Davis, Chief District Judge. (1:18-cv-00571-MSD)


Submitted: March 28, 2019                                     Decided: April 10, 2019


Before RICHARDSON and QUATTLEBAUM, Circuit Judges. *


Affirmed by unpublished per curiam opinion.



      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
Janice Wolk Grenadier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Janice Wolk Grenadier appeals the district court’s order dismissing her 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Grenadier v. Hudson, No. 1:18-cv-00571-MSD (E.D. Va. July 18, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           3